Sykes, J.,
delivered the opinion of the court.
This appeal is from a judgment of the circuit court of Lee county adjudging the Masonic Temple in Tupelo liable for municipal taxes assessed against it by the city.
The agreed statement of facts shows that this property was purchased by the Masonic bodies through their trustees with the expectation and purpose of using the third floor as a Masonic hall and renting the first and second floors; that the third floor, when finished, would be used as the Masonic Temple; that the first and second floors are now rented by the Masonic lodges, the lower floor being used for a drug store and an electrical sup*272ply shop, and the second floor is used for offices and is rented to various persons; that a large portion of the rental of the store, shop, and offices is used by the lodges in making deferred payments on the purchase price of the property.; that the Masonic bodies are benevolent orders on the lodge system, and no dividends are declared. .The question presented is whether or not this Masonic building thus used is exempt from taxes under section 6883, Hemingway’s Code (section 4252, Code of > 1906). The portion of this section applicable to this question reads as follows:
* ‘¡All the property, real and personal, and the revenues derived therefrom belonging to any . . . benevolent order on the lodge system where no dividends are declared and where the revenues thereof are used for fraternal and benevolent purposes, shall be exempt from all state, county, and municipal taxes.”
The revenues derived from the renting of these stores and offices is used for a business purpose; namely, applied in payment of the balance due on the purchase price of the property. This use is not for fraternal and benevolent purposes. Gunter v. City of Jackson, 130 Miss. 637, 94 So. 844.
The lower court held the property subject to taxation, and the judgment is affirmed.

Affirmed.